DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Automated Cash Systems Inc (hereinafter Automated Cash Systems) in view of in view of Saffari in further view of Saffari (U.S. PGPUB 20040204233).

Regarding Claim 9, Automated Cash Systems discloses a system for dispensing electronic gaming tickets ([0021]), comprising:
a credit/debit card reader (payment card reader 116; Fig. 3; [0080]); 
a cash acceptor  ([0003, 0004, 0012, 0008, 0014]);
a user interface device (display 112 and keypad/PIN entry 114; Fig. 3; [0080]); a gaming ticket printing device (printer and/or printer ports 119; Fig. 3; [0080]); and
a processing component (operating system or managed code environment 1100 would use a processor; Fig. 3 & 4; [0084]); 
wherein: the user interface device (112/114) includes a keypad (keypad/PIN entry 114) and a display (display 112; Fig. 3; [0080]); 
the gaming ticket printing device (119) is configured to print a gaming ticket usable in gaming machines (Fig. 3 & 4; [0046, 0064]);
the processing component (1100) is operably linked with the credit/debit card reader (116), the user interface device (112/114), and the gaming ticket printing device (119; Fig. 3 & 4; [0080, 0084]');
the processing component (1100) includes a communication link (via network connections 111) with a validation service (one of the secured computing devices 120; Fig. 4; [0066, 0069, 0081, 0083]);
and the processing component (1100) includes: a processor; and a non-transitory memory containing instructions, which when executed by the processor, cause the processor (Fig. 3 & 4; [0084]) to:
receive a charge request from the credit/debit card reader (116; Fig. 5, steps 404 & 409; [0069, 0092]');
produce a prompt message on the display (112) for a user input to be entered using the keypad (114; Fig. 3 & 5; [0069, 0092]);
transmit the user input and the charge request to the validation service (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]);
 obtain one of a validation response and an invalidation response from the validation service (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]); 
print the gaming ticket having a cash value based on the charge request in a case that the validation response was obtained (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]); and
produce an invalidity message on the display in a case that the invalidation response was obtained (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]).
Automated Cash Systems fails to explicitly disclose a casino chip intake device operably linked with the processing component, wherein the instructions further cause the processor to apply an additional cash value to the gaming ticket based on a casino chip received in the casino chip intake device and “responsive to two or more of: receipt of gaming chips, receipt of tickets and validated charge requests, print a gaming ticket having a cash value based of the aggregate of the received gaming chips, received tickets and validated charge requests.” However, Saffari teaches a machine that accepts a plurality of wagering devices (see paragraph [0039]) including from a coin intake device for accepting coins (Fig. 12, objects 12 and 372) , and the machine prints a gaming ticket having a cash value aggregated from the receiving wagering devices (see [0056, 0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Automated Cash System with the ability to print an aggregated bill with an aggregated total amount including from multiple inputs such as coins, for the purpose of allowing the user to utilize consolidate their monetary tokens in one payment method.

Regarding Claim 10, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the communication link of the processing component (1100) with the validation service is an internet connection (one of the secured computing devices 120; Fig. 4; [0066, 00 81, 0093]). 

Regarding Claim 11, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the credit/debit card reader (116) and the user interface device (112/114) are contained in a common housing (Fig. 3 shows the payment card reader 116, display 112 and keypad/PIN entry 114 within the common general housing of an electronic transaction terminal 110).

Regarding Claim 12, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the credit/debit card reader (116) includes a card/chip/RFID reader configured to read user information from at least one of a magnetic strip, a radio frequency identification component, and an integrated circuit chip contained in a credit/debit card (Fig 3; [0046, 0080]').

Regarding Claim 13, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the user interface device (112/114) includes a QR code reader (Fig. 3; [0046], 'The electronic transaction terminal may further comprise a point-of-sale (POS) personal identification number (PIN) entry keypad and one or more displays or display devices. The electronic transaction terminal may comprise a card reader suitable for reading cards including payment cards, player's club cards, or the like and may be a smart card reader, a magnetic card reader, an RFID reader, a chip-and-PIN (EMV) card reader, a high-capacity optical storage media reader, a bar code, QR code'; a QR reader can be included as part of the user interface).

Regarding Claim 16, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the instructions further cause the processor (1100) to exchange information regarding the cash value of the gaming ticket with an accounting service separate from the validation service ([0029, 0051, 0054, 0069, 0084]).

Regarding Claim 17, Automated Cash Systems discloses the system for dispensing electronic gaming tickets of claim 9, wherein the system is configured to be attached to a mobile device ([0046, 0082]).

Regarding Claim 18, Automated Cash Systems discloses an electronic credit/debit card reader (electronic transaction terminal 110; Fig. 3; [0080]’) comprising: a card insert reader (payment card reader 116) comprising an exterior opening on a side of the electronic credit/debit card reader (110) and configured to read information from at least one of a credit card or a debit card inserted into the exterior opening (Fig. 3; [0072]);
a display (display 112; Fig. 3; [0080]); a keypad (keypad/PIN entry 114; Fig. 3; [0080]);
a gaming machine link (SOAP Interface 2100 of the network connections 111); 
a cash acceptor  ([0003, 0004, 0012, 0008, 0014]);
an internet link (SMAP Interface 2300) separate from the gaming machine link (2100; Fig. 4; [0046, 0081, 0094]); 
a processor (operating system or managed code environment 1100 would use a processor) operably connected to the card insert reader (116), the keypad (114), the display (112), the gaming machine link (2100), and the internet link (2300; Fig. 3 & 4; [0080, 0084]');
 and a non-transitory memory that includes instructions which, when executed by the processor, cause the processor (Fig. 3 & 4; [0069, 0084]);
produce a prompt message on the display (112) for a user input to be entered using the keypad (114; Fig. 3 & 5; [0069]);
transmit the user input and the charge request to a validation service using the internet link (2300; Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069, 0081]);
obtain one of a validation response and an invalidation response from the validation service (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]); and
transmit a message to a computing unit of a gaming machine (110) using the gaming machine link (2100; Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069, 0081]).
Automated Cash Systems fails to explicitly disclose a casino chip intake device operably linked with the processing component, wherein the instructions further cause the processor to apply an additional cash value to the gaming ticket based on a casino chip received in the casino chip intake device and “responsive to two or more of: receipt of gaming chips, receipt of tickets and validated charge requests, print a gaming ticket having a cash value based of the aggregate of the received gaming chips, received tickets and validated charge requests.” However, Saffari teaches a machine that accepts a plurality of wagering devices (see paragraph [0039]) including from a coin intake device for accepting coins (Fig. 12, objects 12 and 372) , and the machine prints a gaming ticket having a cash value aggregated from the receiving wagering devices (see [0056, 0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Automated Cash System with the ability to print an aggregated bill with an aggregated total amount including from multiple inputs such as coins, for the purpose of allowing the user to utilize consolidate their monetary tokens in one payment method.

Regarding Claim 19, Automated Cash Systems discloses the electronic credit/debit card reader of claim 18, further comprising a wireless receiver configured to receive the charge request wirelessly transmitted from a mobile communication device of a user (Fig. 4, [0046, 0081]).
Regarding Claim 20, Automated Cash Systems discloses the electronic credit/debit card reader of claim 18, wherein the instructions further cause the processor (1100) to send an alert message to the computing unit of the gaming machine when the invalidation response is received from the validation service (Fig. 5 & 6, steps 405-408 & 410-415; [0008, 0009, 0069]).

Allowable Subject Matter
Claims 1-9 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has reviewed Applicant’s arguments and the previous rejection and Examiner has determined that the limitations that are not taught by Automated Gaming Systems are clearly taught by Saffari and thus Matthis is not necessary in the combination to teach the aforementioned limitations. Saffari teaches the use of a coin intake and other monetary input devices (Fig. 12, object 372).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Automated Cash System with the ability to print an aggregated bill with an aggregated total amount including from multiple inputs such as coins, for the purpose of allowing the user to utilize consolidate their monetary tokens in one payment method. Applicant argues that such is not contemplated by Automated Cash System, however Saffari presents a benefit of such an inclusion into the invention of Automated Cash System, and thus said claims remain rejected.
However, on review of claims 1-9, Examiner has determined that the amendments to said claims have transformed the claims into allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715